Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective this 7th day
of August, 2009 (the “Effective Date”), by and between Crawford & Company, a
Georgia corporation (the “Company”), and Jeffrey T. Bowman (“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive presently serves as President and Chief Executive
Officer of the Company; and
     WHEREAS, the Company and Executive each deem it necessary and desirable,
for their mutual protection, to execute a written document setting forth the
terms and conditions of Executive’s employment by the Company.
     NOW, THEREFORE, for and in consideration of the premises, the mutual
promises, covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
     1. Employment and Duties. The Company hereby employs Executive to serve as
President and Chief Executive Officer of the Company and to perform such duties
and responsibilities as are customarily performed by persons acting in such
capacity and such other duties as are delegated to Executive by the Board of
Directors of the Company (the “Board”). The Executive agrees to serve as a
member of the Board and agrees to waive all or any portion of the fees paid to
members of the Board. Executive shall have no right to be appointed to service
on the Board. During the term of this Agreement, Executive will devote his
full-time and effort to his duties hereunder. Notwithstanding the foregoing,
Executive shall be permitted to (i) engage in charitable and community affairs,
(ii) manage his personal investments, and (iii) with the prior approval of the
Board, serve on the boards of directors (or similar bodies) of for-profit and
charitable entities (including, but not limited to, the AICPCU/IIA Board of
Trustees), so long as, in the case of each of (i), (ii) and (iii) such
activities do not violate this Agreement nor interfere with the performance of
his duties hereunder. Executive will report directly to the Board.
     2. Term. Unless earlier terminated herein in accordance with Paragraph 11
of this Agreement, the term of Executive’s employment under this Agreement (the
“Term”) shall be deemed to have commenced as of the Effective Date and shall
continue for a period of two (2) years thereafter. Beginning on the last day of
such two (2)-year period and on each two (2)-year anniversary thereafter, the
Term shall, without further action by Executive or the Company, be extended by
an additional two (2)-year period; provided, however, that either party may
cause the Term to cease to extend automatically, by giving written notice to the
other not less than six (6) months prior to the end of the then current Term.
Upon such notice, the Term shall terminate upon the expiration of the
then-current term, including any prior extensions.
     3. Compensation. For all services to be rendered by Executive during the
Term, the Company shall pay Executive a base salary at the rate of seven hundred
thirty thousand dollars ($730,000) per year (the “Base Salary”), less normal
withholdings, payable in equal monthly or more frequent installments as is
customary under the Company’s payroll practices from time to time. The
Compensation Committee of the Board shall review Executive’s Base Salary no less
than annually and in its sole discretion may adjust upward (but may not
decrease) Executive’s Base Salary from year to year during the Term. The annual
compensation adjustment, if any, will be determined after taking into

1



--------------------------------------------------------------------------------



 



account, among other factors, changes in the cost of living, Executive’s
performance and the performance of the Company.
     4. Bonuses and Incentive Payments. Executive shall be eligible for an
annual cash bonus pursuant to the terms of the Crawford & Company Short-Term
Incentive Plan, or any successor thereto, based on achievement of the
performance standards set forth under such plan, as determined by the
Compensation Committee of the Board. Executive shall also be eligible under the
Crawford & Company Long-Term Incentive Plan for awards under the Crawford &
Company Executive Stock Bonus Plan and/or the Crawford & Company 2007 Management
Team Incentive Compensation Plan, or any successors thereto, as determined by
the Compensation Committee of the Board. In addition, the Company shall grant
Executive restricted stock awards under the Crawford & Company Executive Stock
Bonus Plan, payable in shares of Stock (as defined under the plan), of which
(i) shares with a Fair Market Value (as defined under the plan) equal to $65,667
rounded down to the nearest whole share, using a valuation date that is the last
trading day immediately preceding December 31, 2009, shall be delivered to
Executive free and clear of restrictions on December 31, 2009, (ii) an
additional tranche of shares with a Fair Market Value equal to $65,667, using a
valuation date that is the last trading day immediately preceding December 31,
2010, shall be delivered to Executive free and clear of restrictions on
December 31, 2010, and (iii) a final tranche of shares with a Fair Market Value
equal to $65,666, rounded down to the nearest whole share, using a valuation
date that is the last trading day immediately preceding December 31, 2011, shall
be delivered to Executive free and clear of restrictions on December 31, 2011,
provided that Executive must remain in the employ of the Company through each
payment date to receive such shares.
     5. Automobile Allowance. During the Term, at the Executive’s option, the
Company shall either (i) provide an automobile suitable for the Executive’s
purposes, with an acquisition value not to exceed $75,000, or (ii) pay Executive
a monthly automobile allowance of $1,200 in accordance with the Company’s
automobile program.
     6. Expenses. So long as Executive is employed hereunder, Executive is
entitled to receive reimbursement for, or seek payment directly by the Company
of, all reasonable business expenses incurred by Executive in accordance with
the written policies, practices and procedures of the Company to the extent
available to other members of Management. Executive is also entitled to receive
reimbursement for all legal expenses incurred by Executive in connection with
the preparation of this Agreement.
     7. Nonqualified Deferred Compensation Plan. Within the thirty (30)-day
period beginning on the Effective Date, the Company shall make a Company
Discretionary Credit contribution to Executive’s Account under the Crawford &
Company Deferred Compensation Plan for Eligible Employees and Eligible Directors
(or a similar contribution under any successor plan) (“Deferred Compensation
Plan”) of thirty three thousand dollars ($33,000). For each calendar year
beginning on and after January 1, 2010, provided that Executive remains in the
employ of the Company on January 1 of such calendar year, the Company shall make
a Company Discretionary Credit contribution to Executive’s Account under the
Deferred Compensation Plan of an amount equal to (i) the greater of (A) seventy
five thousand dollars ($75,000), or (B) 3.5% of Executive’s Cash Compensation,
plus 2.5% of Executive’s Excess Compensation (in each case as defined under the
Deferred Compensation Plan), for such year, reduced by (ii) the lesser of
(Y) the employer matching contributions that Executive received under the
Crawford Savings & Investment Plan (or successor 401(k) plan) (“401(k) Plan”)
for such calendar year or (Z) the limit on elective deferrals under Code
Sections 402(g)(1)(A), (B) and (C) in effect for such calendar year. Such
contribution shall be made on or before December 31st of such year and shall be
payable under the terms of the Deferred Compensation Plan.

2



--------------------------------------------------------------------------------



 



     8. Employee Benefits. So long as Executive is actively employed hereunder,
Executive will be entitled to participate in the Company’s employee benefit,
bonus and other such plans and programs (including, for example, medical,
disability, and 401(k) plan) covering members of management of the Company
(“Management”) on the same terms and conditions as other similarly-situated
members of Management, subject to the generally applicable eligibility and other
provisions of such plans and programs as in effect from time to time. In
addition to life insurance normally provided to members of Management, the
Company will pay for the Term the premium on a term life insurance policy on the
life of Executive, with a beneficiary or beneficiaries selected by Executive,
with a face amount of not less than two million dollars ($2,000,000). If the
cost of such additional policy would exceed standard rates, the Executive will
be entitled to an additional life insurance policy providing the largest death
benefit that can be purchased for an amount equal to the standard-rate cost of a
face amount two million dollar ($2,000,000) policy.
     9. Vacation. Executive shall be entitled to vacation annually in accordance
with the Company’s vacation policy for Management in effect at the time the
vacation is to be taken.
     10. Office. Executive’s office shall be located in Atlanta, Georgia, or
such other location within a 100-mile radius of Atlanta, Georgia, as the Company
may direct.
     11. Termination. During the Term, Executive’s employment with the Company
may be terminated as follows:
          11.1 Termination by the Company for Cause or by Executive other than
for Good Reason. In the event that Executive’s employment with the Company is
terminated by the Board for Cause, or Executive voluntarily terminates his
employment other than for Good Reason (in which case Executive shall provide not
less than ninety (90) days written notice to the Board), Executive shall receive
no further compensation other than Executive’s Base Salary, any bonus earned,
but unpaid, as of the date of termination of Executive’s employment for the
immediately preceding annual performance period and other compensation as
accrued and payable through the date of such termination (“Accrued
Compensation”). Any Accrued Compensation that is payable shall be paid to
Executive pursuant to the Company’s normal payroll practices. Any awards or
benefits payable to Executive shall be paid pursuant to the Company’s normal
practices, except as otherwise provided by the terms of the plan or policy
pursuant to which such award and benefits are paid.
          11.2 Termination by the Company other than for Cause, by Executive for
Good Reason, or following a Change in Control. In the event that (a) either
(i) Executive’s employment with the Company is terminated by the Company other
than for Cause, or other than for Executive’s death or Disability, (ii) the
Executive voluntarily terminates his employment for Good Reason, or (iii) the
Executive’s employment is terminated for any reason (other than by the Company
for Cause, or by reason of Executive’s death or Disability) within the one
(1)-year period following the effective date of a Change in Control, and
(b) with respect to the benefits under clause (ii), (iii), (iv) and (v) below,
Executive executes and does not revoke the Restrictive Covenant Agreement in the
form attached hereto as Attachment A within the sixty (60)-day period beginning
on Executive’s termination date, Executive shall receive the following:
     (i) All Accrued Compensation as of Executive’s termination date and any
other awards or benefits payable to Executive pursuant to the terms of any plan
or policy of the Company;

3



--------------------------------------------------------------------------------



 



     (ii) A lump sum payment equal to two (2) times his annual “Base Salary” (as
defined in Paragraph 3) then in effect, which amount shall be paid within the
sixty (60)- day period beginning on Executive’s termination date;
     (iii) Prorated bonuses and incentives for the annual performance period
which includes Executive’s termination date, calculated as the bonuses and
incentives Executive would have received for such period based on actual
performance multiplied by a fraction, the numerator of which is the number of
days Executive was employed during the annual performance period, and the
denominator of which is 365. Any such amounts shall be paid when annual bonuses
are paid to other members of Management; but in no event later than March 15 of
the calendar year following the later of (A) the calendar year in which the
bonus is earned or (B) the calendar year in which the bonus is no longer subject
to a substantial risk of forfeiture within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”);
     (iv) If and to the extent Executive timely elects continuation of coverage
under any health or medical plan or policy of the Company under Code
Section 4980B or under Part 6 of Title I of the Employee Retirement Income
Security Act of 1974, as amended (COBRA), Executive will receive on a monthly
basis the cost of COBRA continuation coverage for a period not to exceed
eighteen (18) months from the termination date or, if earlier, until Executive
becomes eligible under another group health plan or otherwise no longer
continues to have COBRA coverage, which Executive shall promptly notify the
Company; and
     (v) All stock options granted to Executive shall become immediately fully
vested and shall be exercisable for a period of ninety (90) days from
Executive’s termination date.
          11.3 Disability. In the event of Executive’s Disability during the
Term, the Company may terminate Executive’s employment and Executive shall
receive no further compensation or benefits, other than the following:
     (i) All Accrued Compensation as of Executive’s date of Disability and any
other awards or benefits payable to Executive pursuant to the terms of any plan
or policy of the Company;
     (ii) Continuation of his annual “Base Salary” (as defined in Paragraph 3)
then in effect for a period of six (6) months following his date of Disability,
which amount shall be paid within the sixty (60)- day period beginning on
Executive’s termination date; and
     (iii) All stock options granted to Executive shall become immediately fully
vested and shall be exercisable for a period of ninety (90) days from
Executive’s Disability termination date.
          11.4 Death. In the event of Executive’s death during the Term, no
further compensation or benefits shall be payable on behalf of Executive, other
than the following:
     (i) All Accrued Compensation as of Executive’s date of death shall be paid
to Executive’s estate and any other awards or benefits payable to Executive
pursuant to the terms of any plan or policy of the Company;
     (ii) Continuation of his annual “Base Salary” (as defined in Paragraph 3)
then in effect for a period of six (6) months following his date of death, which
amount shall paid to

4



--------------------------------------------------------------------------------



 



Executive’s estate in equal monthly or more frequent installments as is
customary under the Company’s payroll practices; and
     (iii) All stock options granted to Executive shall become immediately fully
vested and shall be exercisable for a period of ninety (90) days from
Executive’s date of death.
          11.5 Definitions.
     For purposes of this Paragraph 11, the following terms shall have the
following meanings:
     (a) Cause. “Cause” shall mean:
     (i) Executive’s refusal or willful failure to substantially perform his
duties (other than any such failure resulting from incapacity due to physical or
mental illness or disability), after demand for substantial performance is
delivered by the Board that specifically identifies the manner in which the
Board believes Executive has not substantially performed his duties;
     (ii) Executive’s dishonesty or misappropriation with regard to the Company
which has a significant adverse effect on the business or reputation of the
Company, or fraud with regard to the Company or its assets or business;
     (iii) Executive’s conviction of or the pleading of nolo contendere with
regard to a felony (other than a traffic violation);
     (iv) Executive’s material breach of fiduciary duty owed to the Company;
     (v) Executive’s gross negligence or material and willful misconduct with
regard to the Company or its assets, business or employees;
     (vi) The refusal of Executive to follow the lawful directions of the Board
which are consistent with the duties and authorities of Executive set forth in
this Agreement and not inconsistent with other directions of the Board; or
     (vii) Any other material breach by Executive of a material provision of
this Agreement;
     For purposes of this definition, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief (based upon an
objective reasonable person standard) that Executive’s action or omission was in
the best interest of the Company. Any act or failure to act based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Company.
     (b) Change in Control. “Change in Control” shall mean:
     (i) Any “Person” (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) as modified and used in Sections 13(d) and
14(d) of the Exchange Act) other than (A) the Company or any of its
subsidiaries, (B) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or

5



--------------------------------------------------------------------------------



 



(D) any corporation owned, directly or indirectly, by stockholders of the
Company in substantially same proportions as their ownership of the Company’s
common stock, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding voting securities;
     (ii) During any period of not more than two (2) consecutive years, not
including any period prior to the effective date of this Agreement, individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a Person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii) or
(iv) of this Paragraph 11.5(b)), whose election by the Board or nomination for
election by the Company’s stockholders was approved in advance by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;
     (iii) There is consummated a merger or consolidation of the Company with
any corporation, other than (A) a merger of consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) 50% or more of the combined
voting power of the voting securities of the Company or such surviving or parent
entity outstanding immediately after such merger or consolidation or (B) a
merger or consolidation in which no Person acquires 25% or more of the combined
voting power of the Company’s or such surviving or parent entity’s then
outstanding securities; or
     (iv) The stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets (or any transaction having a
similar effect), and thereafter the Company has substantially completed such
liquidation or sale or disposition of assets transaction.
     (c) Disability. “Disability” shall mean the Executive:
     (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or
     (ii) by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, is receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.
     Whether Executive has incurred a Disability shall be determined by a
physician selected by the Company or its insurers, which physician is reasonably
acceptable to the Executive (or Executive’s legal representative).
     (d) Good Reason. “Good Reason” shall mean, without the written consent of
the Executive, any one or more of the following events:
     (i) a material diminution in the Executive’s authority, duties, or
responsibilities;

6



--------------------------------------------------------------------------------



 



     (ii) a requirement that Executive shall report to a corporate officer or
other employee rather than directly to the Board;
     (iii) a material diminution in Executive’s Base Salary or compensation
opportunities, in the aggregate, under this Agreement (as the same may be
increased from time to time);
     (iv) a material change in geographic location at which the Executive is
required to perform services; or
     (v) any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement.
     However, none of the foregoing events or conditions will constitute Good
Reason unless (A) Executive provides the Company with a written objection of the
event or condition within ninety (90) days following the initial existence of
the condition; (B) the Company does not reverse or otherwise cure the event or
condition to the extent curable within thirty (30) days of receiving that
written objection; and (C) Executive resigns from his position with the Company
within thirty (30) days following the expiration of that cure period.
     12. Return of Materials. Upon the request of the Company and, in any event,
upon the termination of his employment with the Company, Executive shall deliver
to the Company within fifteen (15) days of his termination of employment, all
memoranda, notes, records, manuals or other documents, whether made or compiled
by Executive or furnished to him from any source by virtue of his employment
with the Company.
     13. Section 409A. Certain compensation and benefits payable under this
Agreement are intended to be exempt from the requirements of Code Section 409A,
and other compensation and payments are intended to comply with Code
Section 409A. The provisions of this Agreement shall be construed and
interpreted in a manner that compensation and benefits are either exempt from or
compliant with the application of Code Section 409A, and which does not result
in additional tax or interest to Executive under Code Section 409A.
Notwithstanding any other provision of this Agreement to the contrary, if upon
Executive’s termination of employment the Executive is a specified employee, as
defined in Code Section 409A(a)(2)(B), and if any portion of the payments or
benefits to be received by the Executive upon separation from service would be
considered deferred compensation under Code Section 409A, then such payments
shall be delayed until the earliest of (a) the date that is at least six months
after Executive terminates employment for reasons other than Executive’s death,
(b) the date of Executive’s death, or (c) any earlier specified date that does
not result in additional tax or interest to Executive under Code Section 409A.
As soon as practicable after the expiration of such period, the entire amount of
the delayed payments shall be paid to Executive in a single lump sum. In
addition, the Company will adjust the payments to reflect the deferred payment
date by crediting interest thereon at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank.
     For purposes of this Agreement, termination of employment shall be
construed consistently within the meaning of a “separation from service” within
the meaning of Code Section 409A. With respect to any taxable reimbursements or
in-kind benefits provided for under this Agreement, the Company (a) shall make
all such reimbursements no later than Executive’s taxable year following the
taxable year in which the expense was incurred, (b) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, and (c) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for other benefits. Each

7



--------------------------------------------------------------------------------



 



payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
     14. Excise-Tax Related Provisions. Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any of the payments and benefits
provided for under this Agreement or any other agreement or arrangement between
the Company and Executive (collectively, the “Payments”) (i) constitute a
“parachute payment” within the meaning of Code Section 280G and (ii) but for
this Paragraph 14, would be subject to the excise tax imposed by Code
Section 4999, then the Payments shall be payable either (i) in full or (ii) as
to such lesser amount which would result in no portion of such Payments being
subject to excise tax under Code Section 4999; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Code Section 4999, results in Executive’s
receipt on an after-tax basis, of the greatest amount of economic benefits under
this Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Code Section 4999. Unless Executive and the Company otherwise
agree in writing, any determination required under this Paragraph shall be made
in writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Paragraph 14, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Code Sections 280G and 4999.
The Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Paragraph. Any reduction in payments and/or benefits
required by this Paragraph 14 shall occur in the following order: reduction of
cash payments; cancellation of accelerated vesting of equity awards; reduction
of employee benefits. In the event that acceleration of vesting of an equity
award is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant of the Executive’s equity awards. If this
Paragraph 14 is applied to reduce an amount payable to Executive, and the
Internal Revenue Service successfully asserts that, despite the reduction,
Executive has nonetheless received payments which are in excess of the maximum
amount that could have been paid to Executive without being subjected to any
excise tax, then, unless it would be unlawful for the Company to make such a
loan or similar extension of credit to Executive, Executive may repay such
excess amount to the Company as though such amount constitutes a loan to
Executive made at the date of payment of such excess amount, bearing interest at
120% of the applicable federal rate (as determined under Code Section 1274(d))
in respect of such loan.
     15. Indemnification. The Company, to the fullest extent permitted or
authorized by law, shall indemnify Executive if he is or was involved in any
manner (including, without limitation as a party or witness) or is threatened to
be made so involved in any threatened, pending or completed investigation,
claim, action, suit or proceeding, whether civil, criminal, administrative or
investigative (including, without limitation, any action, suit or proceeding by
or in the right of the Company to procure a judgment in its favor (a
“Proceeding”) by reason of the fact that Executive is or was a director,
officer, employee or agent of (a) the Company, (b) a corporation or other entity
in which the Company had at the time of such service, directly or indirectly, a
50% or greater equity interest; (c) a not-for-profit corporation if such service
is at the request of the Company; or (d) any other corporation, partnership,
joint venture, trust or other entity (including, without limitation, any
employee benefit plan) if such service is at the request of the Company, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Executive in connection with such
Proceeding. The provisions of this Paragraph 15 shall cover any Proceeding,
whether now pending or hereafter commenced, and shall be retroactive to cover
acts or omissions or alleged acts or omissions relating to the Company or any of
its affiliates that heretofore have taken place during Executive’s tenure with
the Company. Any provision contained herein notwithstanding, this Agreement
shall not limit or reduce any

8



--------------------------------------------------------------------------------



 



rights of Executive to indemnification pursuant to applicable law or any other
indemnification agreement, arrangement, policy or other commitment of the
Company as may be from time to time in effect.
     16. Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the parties hereto agree not to
disclose the terms of this Agreement to any individual or entity; provided
Executive may disclose this Agreement and/or any of its terms to Executive’s
immediate family, financial advisors and attorneys, so long as every such
individual to whom Executive makes such disclosure agrees, in writing (other
than with respect to Executive’s immediate family), to not disclose the terms of
this Agreement further.
     17. Notices. All communications, notices and disclosures required or
permitted by this Agreement shall be in writing and shall be deemed to have been
given when delivered personally or by messenger or by overnight delivery
service, or when mailed by registered or certified United States mail, postage
prepaid, return receipt requested, or when received via facsimile, in all cases
addressed to the person for whom it is intended at Executive’s address set forth
below or to such other address as a party hereto shall have designated by notice
in writing to the other parties hereto in the manner provided by this Paragraph:

     
If to the Company:
  Crawford & Company
 
  1001 Summit Boulevard.
 
  Atlanta, Georgia 30319
 
  Attn: General Counsel
 
  Fax: (404) 300-1040
 
   
If to Executive:
  Mr. Jeffrey T. Bowman
 
  3850 Glenhurst Drive
 
  Smyrna, Georgia 30080

     18. Entire Agreement/Severability. This Agreement constitutes the entire
agreement between Executive and the Company regarding the terms of Executive’s
employment with the Company and the termination thereof and supersedes any other
prior written or oral understandings. Executive and the Company agree that if
any phrase, clause or provision of this Agreement is declared to be illegal,
invalid or unenforceable by a court of competent jurisdiction, such phrase,
clause or provision shall be deemed severed from this Agreement, but will not
affect any other provisions of this Agreement, which shall otherwise remain in
full force and effect. If any phrase, clause or provision in this Agreement is
deemed to be unreasonable, onerous or unduly restrictive by a court of competent
jurisdiction, it shall not be stricken in its entirety and held totally void and
unenforceable, but shall remain effective to the maximum extent permissible
within reasonable bounds.
     19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.
     20. Headings. The Paragraph headings in this Agreement are inserted for
convenience of reference only and shall not constitute a part hereof or affect
the interpretation hereof.
     21. Governing Law. The parties agree that this Agreement shall be
interpreted, governed and enforced under the laws of the State of Georgia,
regardless of the residency of Executive. The

9



--------------------------------------------------------------------------------



 



language of all parts of this Agreement shall be construed as a whole, according
to its fair meaning, and not strictly for or against any of the parties.
     22. Assignment. This Agreement and Executive’s rights and obligations
hereunder may not be assigned or delegated at any time by Executive, without the
prior written consent of the Company, which consent may be denied in the
Company’s sole and absolute discretion, and any such attempt shall be null and
void. This Agreement and the Company’s rights and obligations hereunder are
assignable by the Company only to (i) a related entity (provided the Company
remains obligated under the Agreement in the event the related entity fails to
fulfill its obligations thereunder) or (ii) to a buyer or transferee entity of
the Company’s business, and such related entity or buyer or transferee entity
may assume all of Company’s obligations hereunder, and Executive expressly
agrees to such assignment and assumption. In that event, such related entity or
buyer or transferee entity shall be substituted for the Company throughout this
Agreement, except that the Company will remain liable for any obligations which
its related entity fails to fulfill, Executive shall continue to be entitled to
receive any other payments or benefits to which Executive may be entitled from
the Company or any of its benefit plans, and Executive will still be required to
execute the Restrictive Covenant Agreement in the form attached hereto as
Attachment A and the obligations thereunder shall survive such assignment to and
assumption by such related entity or buyer or transferee entity.
     23. Waiver. The Company may waive compliance with any of the covenants,
agreements or conditions contained herein; provided that any agreement on the
part of the Company to effect any such waiver shall be valid only if set forth
on an instrument in writing signed on behalf of the Company and any waiver shall
only act with respect to the specific matter waived and shall not be deemed a
continuing waiver. No matter shall be deemed waived by either party hereto by
prior failure to enforce the same or by course of conduct.
     24. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by the Company and Executive.
     IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to
be executed on the dates set forth below.

         
 
  /s/ Jeffrey T. Bowman
 
Jeffrey T. Bowman    
 
       
 
  Date: August 9, 2009    
 
       
 
  Crawford & Company    
 
       
 
  By: /s/ J. Hicks Lanier    
 
       
 
  Name: J. Hicks Lanier    
 
  Title: Director and Chairman of Compensation Committee    
 
       
 
  Date: August 7, 2009    

10



--------------------------------------------------------------------------------



 



EXHIBIT A
RESTRICTIVE COVENANT AGREEMENT
     THIS RESTRICTIVE COVENANT AGREEMENT (hereinafter “RC Agreement”) is being
executed by Jeffrey T. Bowman (hereinafter “Executive”) as a condition of and in
consideration of his receipt of certain financial benefits from Crawford &
Company, a Georgia corporation (hereinafter the “Company”) pursuant to an
employment agreement between Executive and the Company. Executive and the
Company may be referred to collectively herein as the “Parties.”
W I T N E S S E T H:
     WHEREAS, the Parties entered into an Employment Agreement effective
August 7, 2009 (hereinafter the “Employment Agreement’).
     WHEREAS, in Paragraph 11.2 of the Employment Agreement, the Company agreed
to provide Executive certain benefits if one of several events regarding the
Parties’ employment relationship occurred, but only if and when Executive
thereafter executed a document including certain provisions including a release
of claims and certain restrictive covenants;
     WHEREAS, this RC Agreement, which has served as an exhibit to the
Employment Agreement, is intended to fulfill Executive’s above-referenced
obligation and thus entitle him to the above-referenced benefits from the
Company;
     NOW, THEREFORE, for and in consideration of the consideration provided him
by the Company in Paragraph 11.2 of the Employment Agreement, Executive agrees
to the following terms:
     1. Effective Date. The Effective Date of this RC Agreement, and thus the
Effective Date the Company’s obligations under Paragraph 11.2 of the Employment
Agreement, shall be the date on which Executive has delivered an executed
original of this RC Agreement to the Board of Directors of the Company
(hereinafter the “Board”) and Executive’s acceptance of the terms of this RC
Agreement has become irrevocable under Paragraph 14 of this RC Agreement.
     2. Release of Claims.
          (a) For purposes of this Paragraph 2, the term “The Released Parties”
shall mean the Company together with its current and former officers, directors,
members, agents, employees, attorneys, successors, assigns, affiliates, and
insurers.
          (b) Executive hereby releases The Released Parties from any and all
claims, demands, charges, complaints, liabilities, obligations, actions, causes
of action, suits, costs, expenses, losses, attorneys’ fees, and damages of any
nature whatsoever, known or that Executive should have known, for relief of any
nature at law or in equity, which Executive now has, owns or holds, or claims to
have, own or hold, or which he at any time heretofore had, owned or held, or
claimed to have, own or hold against The Released Parties, including, but in no
way limited to: any claim under Title VII of the Civil Rights Act of 1964, as
amended; 42 U.S.C. §1981; The Americans With Disabilities Act (“ADA”); The
Family and Medical Leave Act (“FMLA”); The Age Discrimination in Employment Act
(“ADEA”); The Employee Retirement Income Security Act (“ERISA”); all
“whistleblower claims” or other claims involving the violation of public policy,
retaliation, or interference with legal rights; any and all other federal,
state, and local employment or discrimination laws; any tort, fraud or
constitutional claims; and any alleged breach of contract claims or claims of
promissory estoppel. It is agreed that this is a general release and it is to be
broadly construed as a release of all claims; provided that, notwithstanding the
foregoing, this Paragraph 2 is not intended to include a release of any claims
that cannot be released hereunder by law; and provided further that, this
Paragraph 2 is not intended to release the Company from its obligations under
the Employment Agreement or to release the Company from liability resulting from
any breach of the Employment Agreement by the Company.

11



--------------------------------------------------------------------------------



 



     3. No Admission. Executive recognizes and acknowledges that this Agreement
does not constitute and shall not be construed as an admission of any acts of
misconduct by The Released Parties, and The Released Parties do not admit, and
in fact specifically deny, any wrongdoing, liability, or culpability arising out
of, related to, or connected with Executive’s employment with the Company.
     4. Duty of Confidentiality. For purposes of this Paragraph 4, the following
terms are defined as:

  1)   “Confidential Information” means information about the Company and its
employees and/or customers which is not generally known outside of the Company,
which Executive learns of in connection with Executive’s employment with the
Company, and which would be useful to competitors of the Company. Confidential
Information includes, but is not limited to: (1) business and employment
policies, marketing methods and the targets of those methods, financial records,
business plans, strategies and ideas, promotional materials, education and
training materials, research and development, technology and software systems,
price lists, and recruiting strategies; (2) the nature, origin, composition and
development of the company’s products and services; (3) proprietary information
and processes, and intellectual property; and (4) customer information and the
manner in which the Company provides products and services to its customers.    
2)   “Trade Secrets” means Confidential Information which meets the additional
requirements of the Uniform Trade Secrets Act or similar state law.

     During the Term, Executive has been exposed to or has had access to the
confidential attorney-client communications of the Company. Executive
acknowledges and agrees that the attorney-client privilege applicable to those
communications belongs to the Company, not Executive, and Executive has no
authority to waive or compromise that privilege. Executive shall not directly or
indirectly use or disclose any information or document conveyed to him in the
course of his employment that is a confidential attorney-client communication or
is attorney work product, except directly to the Company’s attorneys or as
required by a validly issued court order.
     During his employment with the Company, Executive was intimately involved
in developing strategy and planning for the Company, and was provided or had
access to Confidential Information belonging to the Company. Executive
acknowledges and agrees that such information has been developed or obtained by
the Company by the investment of significant time, effort, and expense, and that
such information is a valuable, special, and unique asset of the Company.
Executive further understands and acknowledges that such information is
proprietary to the Company and that, if exploited by Executive in contravention
of this Agreement, would seriously, adversely, and irreparably affect the
business of the Company.
     Subject to the provisions of Paragraph 11 below, Executive agrees that he
will keep the terms of this RC Agreement and the Employment Agreement completely
confidential and that he will not hereafter disclose any information concerning
this RC Agreement or the Employment Agreement to any person or entity other than
his spouse and his professional legal and/or tax advisors, except as may
otherwise be required by law. Further, Executive agrees that during employment
with the Company and for a period of two (2) years following the cessation of
that employment for any reason, Executive shall not directly or indirectly
divulge or make use of any Confidential Information (so long as the information
remains confidential) without prior written consent of the Company. Executive
further agrees that if Executive is questioned about information subject to this
agreement by anyone not authorized to receive such information, Executive will
promptly notify the General Counsel of the Company. This Agreement does not
limit the remedies available under common or statutory law, which may impose
longer duties of non-disclosure.
     Executive agrees that during employment with the Company and indefinitely
following the cessation of that employment for any reason, Executive shall not
directly or indirectly divulge or make use of any Trade Secrets (so long as the
information remains a Trade Secret under Georgia Law without prior written
consent of the Company). Executive further agrees that if Executive is
questioned about information subject to this agreement by anyone not authorized
to receive such information, Executive will promptly notify the General Counsel
of the Company.

12



--------------------------------------------------------------------------------



 



     5. Non-Disparagement. Except as otherwise required by law, Executive shall
not make any statement, written or oral, in any forum or media, public or
private, or take any action, that disparages the Company. Without limiting the
foregoing, the statements prohibited by this paragraph include negative
references to the Company’s products and services, corporate policy, officers,
and/or directors.
     6. Non-Solicitation/Non-Recruitment of Employees. Executive agrees that
while employed by the Company, and for a period of one (1) year following the
cessation of employment with the Company, Executive will not directly or
indirectly, on his own behalf or on behalf of others, solicit or attempt to
solicit, or hire away or attempt hire away any person employed by the Company
with whom Executive had contact in the course of his employment with the
Company.
     7. Non-Solicitation of Customers.
          (a) For purposes of this Paragraph 7, the “Business of Crawford” means
claims management, adjusting, administrative services, and other services as
identified and described in the Company’s 2009 Annual Report.
          (b) Executive agrees that during employment with the Company and for a
period of twelve (12) months following the cessation of employment with the
Company, Executive will not directly or indirectly solicit or attempt to solicit
any business in competition with the Business of Crawford from any of the
customers of the Company with whom Executive had direct or indirect contact
during Executive’s tenure as President and CEO of the Company.
     8. Injunctive Relief: Executive acknowledges that should he violate the
provisions of Paragraph 5, 6 or 7 of this RC Agreement, it will be difficult to
determine the resulting damages to the Company and that monetary damages would
not be adequate in any event. In addition to any other remedies it may have, the
Company shall be entitled to temporary and permanent injunctive relief without
the necessity of proving actual damage.
     9. Cooperation. Executive will, to the extent reasonably requested in
writing, cooperate with and provide information to the Company in any pending or
future litigation or investigation in which the Company is a party or involved
and regarding which Executive, by virtue of his association with the Company,
has relevant knowledge or information. Executive will, in any such litigation or
investigation, without the necessity of a subpoena, provide, in any jurisdiction
in which the Company requests, truthful testimony relevant to said litigation or
investigation. Executive will also meet with the Company’s personnel and/or
counsel regarding such litigation or investigation to the extent reasonably
requested in writing, provided that Executive may participate in such meetings
by telephone if meeting in person would interfere with his employment or
business obligations. Executive understands that the Company will reimburse him
for reasonable expenses actually incurred when meeting his obligations under
this paragraph, but will not pay him an hourly rate or other fee for the time he
spends in meeting those obligations.
     Executive will remain available by telephone, on a reasonable basis that
will not unduly interfere with his employment or business obligations, to
provide information to the Company regarding matters he worked on, persons he
dealt with, and other knowledge he gained in his capacity as the President and
CEO of the Company. Executive understands that he will not be paid an hourly
rate or any other fee for the time he spends in meeting this obligation.
     10. Severability. Each provision of this RC Agreement is intended to be
read and interpreted with every reasonable inference given to its
enforceability. However, the Parties also intend that if any provision of this
RC Agreement is held to be invalid, void or unenforceable, the remainder of the
provisions hereof shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. It is also the Parties’ intent that if a
court should determine that any restrictive covenant contained in this RC
Agreement is unenforceable because of over-breadth, then the court shall have
the Parties’ mutual consent to modify said covenant so as to make it reasonable
and enforceable under the circumstances.

13



--------------------------------------------------------------------------------



 



     11. Other Employment. Executive acknowledges and represents that he has
substantial experience and knowledge such that he can readily obtain subsequent
employment without violating the terms of this RC Agreement. Further,
notwithstanding his obligations under Paragraph 4 of this RC Agreement,
Executive agrees to disclose the terms of Paragraphs 6 and 7 of this RC
Agreement to any person or entity that employs him within one (1) year of the
Effective Date of this RC Agreement. To that end, the Company agrees to furnish
Executive another copy of this RC Agreement upon written request of Executive.
     12. Entire Agreement. This RC Agreement constitutes the entire agreement
between the Parties regarding the subject matter herein, and it supersedes and
replaces any prior agreements between the Parties regarding the subject matter
herein. Provided that, nothing in this RC Agreement is intended to relieve the
Company of its obligations under Paragraph 11.2 of the Employment Agreement
     13. Governing Law. This RC Agreement shall in all respects be interpreted,
construed, and governed by and in accordance with the laws of the State of
Georgia.
     14. Opportunity To Review. Executive represents and acknowledges that he
has carefully read and understands all of the provisions of this Agreement, and
that he is voluntarily entering into this RC Agreement. Executive understands
that, along with all other claims, he is waiving all claims for age
discrimination under the Age Discrimination in Employment Act (“ADEA”).
Executive represents and acknowledges that he has hereby been advised in writing
to, and has been afforded the right and opportunity to, consult with an attorney
prior to executing this RC Agreement; that he has forty-five (45) days within
which to consider whether he wants to accept the terms of this RC Agreement;
that he has seven (7) days following his execution of this RC Agreement within
which to revoke his acceptance of the terms of this RC Agreement; and that this
RC Agreement will not become effective until after the revocation period has
expired.

     
AGREED TO BY:
   
 
   
/s/ Jeffrey T. Bowman
 
Jeffrey T. Bowman
   
 
   
August 9, 2009
 
Date
   

14